Name: Commission Regulation (EEC) No 2408/81 of 7 August 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 8 . 81 Official Journal of the European Communities No L 241 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2408 / 81 of 7 August 1981 on the delivery of various consignments of butteroil as food aid third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas , therefore , delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 6 ), as last amended by Regulation (EEC) No 3474 / 80 ( 7 ); whereas the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 939 / 79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC ) No 1312 / 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( 4 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 5 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 119 , 15 . 5 . 1979 , p . 5 . ( 4 ) OJ No L 134 , 31 . 5 . 1980 , p . 14 . ( 5 ) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( 6 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 7 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 241 /2 Official Journal of the European Communities 25 . 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission 25 . 8 . 81 Official Journal of the European Communities No L 241 /3 ANNEX f1 ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (EEC) No 1312 / 80 ( 1980 programme) (b) affectation (EEC) No 1402 / 81 (EEC) No 1313 / 80 2 . 3 . Beneficiary Country of destination j Mali j Sao Tome 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery French Dutch 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne Ã la rÃ ©publique du Mali' 'Butteroil / Dom da Comunidade econÃ ³ ­ mica europeia a repÃ ºblica democrÃ ¡tica de SÃ £o TomÃ © e Principe' 9 . Delivery period Loading in September 1981 Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Delivered to Bamako (warehouses of Union laitiÃ ¨re ) Port of unloading SÃ £o TomÃ © (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Union laitiÃ ¨re de Bamako , route de Sotu ­ ba , boÃ ®te postale 20 , Bamako DirecÃ §Ã £o do comercio externo , caixa postal 31 , SÃ £o TomÃ © 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 241 /4 Official Journal of the European Communities 25 . 8 . 81 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme ) ( b ) affectation (EEC) No 1652 / 81 2 . Beneficiary Catholic Relief Services 3 . Country of destination Salvador 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery Danish 6 . Origin of the butteroil To manufacture from butter or cream bought on the Danish market 7 . Special characteristics and / or packaging ( 2 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ( eight tins per carton ) 8 . Markings on the packaging 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en El Salvadbr / Cathwell / Acajutla / 70 102' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO , Van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34 278 CEMEC NL ; tel . 24 17 44 / 24 45 94 )( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  25 . 8 . 81 Official Journal of the European Communities No L 241 /5 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Morocco j Syria 4 . Total quantity of the con ­ signment 200 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne au royaume du&gt; Maroc / Ã distribuer gratuitement' 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne Ã la RÃ ©publique arabe syrienne' 9 . Delivery period Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /6 Official Journal of the European Communities 25 . 8 . 81 Consignment F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . Beneficiary } · Grenada 1 Kenya ( 5 ) 3 . Country of destination J J 4 . Total quantity of the con ­ signment 30 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the pro ­ cedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Econo ­ mic Community to Grenada / For free distribution' 'Butteroil / Gift of the European Econo ­ mic Community to the Republic of Kenya' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a egular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /7 Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Mozambique 4 . Total quantity of the con ­ signment 160 tonnes 40 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil To manufacture from butter or cream brought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / AcÃ §Ã £o de ajuda alimentar da Comunidade econÃ ³mica europeia a favor de MoÃ §ambique' 9 . Delivery period Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Maputo ( deposited on the quay or on lighters ) Port of unloading Nacala ( deposited on the quay or on lighters ) U. Representative of the beneficiary responsible for reception ( 3 ) Enacomo , PO Box 698 , Maputo ( telex 6350 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 241 /8 Official Journal of the European Communities 25 . 8 . 81 Consignment K 1 . Application of Council Regu ­ lations : - ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary UNRWA 3 . Country of destination Syria 4 . Total quantity of the con ­ signment 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 6 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading before 15 October 1981 10 . Stage and place of delivery Port of unloading Lattakia or Tartous ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Field Supply and Transport Officer (Syria ), PO Box 4313 , Damascus , Syria 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /9 Consignment L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary UNRWA 3 . Country of destination Jordan 4 . Total quantity of the con ­ signment 400 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /or packaging ( 2 ) See note ( 6 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading before 15 October 1981 10 . Stage and place of delivery Port of unloading Aqaba (deposited on the quay or on lighthers ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Field Supply and Transport Officer (Jordan ), PO Box 484 , UNRWA, Amman , Jordan 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /10 Official Journal of the European Communities 25 . 8 . 81 Consignment . N O 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation ( EEC) No 1402 / 81 2 . Beneficiary UNRWA 3 . Country of destination Israel 4 . Total quantity of the con ­ signment 450 tonnes 450 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 6 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading before 15 October 1981 10 . Stage and place of delivery Port of unloading Ashdod ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) General Superintendance Co ., on behalf of UNRWA , Ashdod , Israel ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 / 11 Consignment P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC) No 1402 / 81 2 . Beneficiary UNRWA 3 . Country of destination Syria 4 . Total quantity of the con ­ signment 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) See note ( e ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Lattakia or Tartous ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Field Supply and Transport Officer ( Syria ), PO Box 4313 , Damascus , Syria 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 / 12 Official Journal of the European Communities 25 . 8 . 81 Consignment Q R 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . Beneficiary UNRWA 3 . Country of destination Jordan 4 . Total quantity of the con ­ signment 300 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 6 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees ' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Aqaba ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Field Supply and Transport Officer (Jordan ), PO Box 484 , UNRWA, Amman , Jordan 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 / 13 Consignment S T 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary UNRWA 3 . Country of destination Israel 4 . Total quantity of the con ­ signment 300 tonnes 335 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /or packaging ( 2 ) See note ( 6 ) 8 . Markings on the packaging 'Butteroil / Gift of th.e European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) General Superintendance Co., on behalf of UNRWA, Ashdod , Israel ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /14 Official Journal of the European Communities 25 . 8 . 81 Consignment U V X 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1313 / 80 2 . Beneficiary 1 India 3 . Country of destination J 4. Total quantity of the con ­ signment 500 tonnes 500 tonnes 371 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( e ) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 5 kg tins , coated internally with fobd-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders V 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /15 Consignment Y Z 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1312 / 80 ( 1980 programme ) (b ) affectation (EEC) No 1313 / 80 2 . Beneficiary }  India 3 . Country of destination 4. Total quantity of the con ­ signment 400 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid pro ­ gramme of the European Economic Community / Calcutta' 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid pro ­ gramme of the European Economic Community / Madras' 9 . Delivery period Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) U. Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 / 16 Official Journal of the European Communities 25 . 8 . 81 Consignment AA AB AC 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1313 / 80 2 . Beneficiary j India 3 . Country of destination J 4 . Total quantity of the con ­ signment 500 tonnes 400 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 2 ) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 / 17 Consignment AD AE 1 . Application of Council Regu ­ lations : i ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme) (EEC ) No 1312 / 80 ( 1980 programme ) (EEC) No 1401 / 81 ( 1981 programme) ( b) affectation (EEC) No 1313 / 80 (EEC) No 1313 / 80 : 51 tonnes (EEC ) No 1402 / 81 : 49 tonnes 2 . Beneficiary i i India 3 . Country of destination J 4 . Total quantity of the con ­ signment 500 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 6 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid pro ­ gramme of the European Economic Community / Calcutta' 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid pro ­ gramme of the European Economic Community / Madras' 9 . Delivery period Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /18 Official Journal of the European Communities 25 . 8 . 81 Consignment AF AG 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme) (EEC) No 939 / 79 ( 1979 programme ) ( b ) affectation (EEC) No 1313 / 80 (EEC ) No 940 / 79 (general reserve) 2 . Beneficiary NGO (BEDH) UNHCR 3 . Country of destination Zaire Cameroon 4 . Total quantity of the con ­ signment 25 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Belgian German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / of · packaging ( 2 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (eight tins per carton ) 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Distribution gra ­ tuite au ZaÃ ¯re / Matadi / CoopÃ ©ration BEDH-BOPR / Kinshasa / ZaÃ ¯re / Don non commercialisable / 61100' 'Butteroil / Gift of the European Econ ­ omic Community / For free distribution / UNHCR assistance for Chadian refugees in Cameroon / Kousseri via Douala ' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient coun ­ try Delivered to Kousseri via Douala 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 24 45 94 / 24 17 44 ) ( ») ( 12 ) UNHCR, Semry 3 , Kousseri ( 10 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /19 Consignment AH AI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme) (b ) affectation (EEC ) No 1313 / 80 2 . 3 . Beneficiary Country of destination j Togo 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the pro ­ cedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Togo' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 7 September 1981 No L 241 /20 Official Journal of the European Communities 25 . 8 . 81 Consignment AK AL 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 939 / 79 ( 1979 programme) ( b ) affectation (EEC) No 940 / 79 (general reserve) 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (eight tins per carton ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'ERY 77 / Butteroil / Gift of the European Economic Community /. Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Port Sudan ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) See note ( n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /21 Consignment AM AN 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1312 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1313 / 80 ( general reserve ) 2 . Beneficiary ' UNHCR 3 . Country of destination Afghan refugees 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Dutch German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / UNHCR assistance to Afghan refugees in Pakistan / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Karachi (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 3 ) UNHCR, PO Box 1051 , Islamabad ( tel . 284 61 70 ; telex UN IBA 886 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 241 /22 Official Journal of the European Communities 25 . 8 . 81 Notes i 1 ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in Annex II to Regulation (EEC ) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 ). ( 4 ) The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part quantity . The successful tenderer shall send to the beneficiaries' agent , on delivery , a certificate of origin made out in Spanish . The successful tenderer shall send to the beneficiaries' agent , on delivery , a health certificate made out in Spanish . ( 5 ) The successful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate , PO Box 45-119 , Nairobi , Kenya ( telex DELEGFED 22302; tel . 33 35 92). ( 6 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 7 ) Products intended for Ashdod shall be delivered by the tenderer in containers 20 feet long. ( 8 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 9 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate made out in the language indicated by the beneficiaries . ( 10 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee -, 2 . M. Von Arnim , UNHCR , patais des Nations , CH-1211 Geneve 10 (telex 27492 HCR).' The successful tenderer should send two copies of the dispatch documents to : M. Von Arnim , UNHCR, palais des Nations , CH-1211 Geneve 10 . The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Cameroun , boite postale 847 ou 1867 , YaoundÃ © , Cameroun . ( 1 1 ) The names and addresses of the beneficiaries will be communicated as soon as possible to the intervention organism by : ComitÃ © international de la Croix-Rouge , Division des secours , 17 avenue de la Paix , CH-1211 Geneve (telex 22269 CICR CH: tel . 34 60 01 ). 25 . 8 . 81 Official Journal of the European Communities No L 241 /23 ( 12 ) The successful tenderer shall send to : MM. N. H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part quantity . The successful tenderer must deliver the product on pallets , the dimensions of which will be communicated to him direct by the representative of the beneficiaries .